 







THIS WARRANT (THIS “WARRANT”) AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY
OTHER SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR, IN THE OPINION OF COUNSEL TO THE ISSUER
OF THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Issuance Date: March 6, 2019 (the “Issuance Date”)




WARRANT FOR THE PURCHASE OF 100,000 SHARES OF
COMMON STOCK OF ASPEN GROUP, INC.




THIS IS TO CERTIFY that, for value received, ___________________________ (the
“Holder”), is entitled to purchase, subject to the terms and conditions
hereinafter set forth, one hundred thousand (100,000) shares of common stock,
par value $0.001 per share (as further detailed in Section 4 of this Warrant,
the “Common Stock”), of Aspen Group, Inc., a Delaware corporation (the
“Company”), and to receive certificates for the Common Stock so purchased.  The
exercise price of this Warrant (the “Exercise Price”) is six dollars ($6.00) per
share, subject to adjustment as provided in this Warrant.




1.

Exercise Period.




(a)

Subject to Section 1(b), this Warrant may be exercised by the Holder during the
period beginning on the Issuance Date and ending at 5:00 pm (New York time) five
(5) years thereafter (the “Exercise Period”).  This Warrant will terminate
automatically and immediately upon the expiration of the Exercise Period.  




(b)

If the closing price of the Company’s Common Stock, as reported by the principal
trading market, averages at least seven dollars fifty cents ($7.50) per share
calculated over any ten (10) consecutive trading days during the Exercise Period
(subject to adjustment as provided in this Warrant), then the Company, on at
least thirty (30) trading days’ prior written notice to the Holder, may redeem
this Warrant by paying the Holder two dollars ten cents ($2.10) per share,
subject to adjustment as provided in this Warrant and subject to prior exercise
by the Holder. This Warrant shall remain exercisable by the Holder (in whole or
in part, in its entirety or in such increments, at any time and from time to
time, as in each case the Holder may in its sole discretion elect) for the
duration of such 30-day period.  As of the date of this Warrant, the principal
trading market is Nasdaq Capital Market.








--------------------------------------------------------------------------------

 




2.

Exercise of Warrant.




(a)

This Warrant may be exercised by the Holder (in whole or in part, in its
entirety or in such increments, at any time and from time to time, as in each
case the Holder may in its sole discretion elect) throughout the Exercise
Period.  Each such exercise shall be accomplished by the Holder’s (i) tender to
the Company of an amount equal to the Exercise Price multiplied by the number of
underlying shares of Common Stock then being purchased (the “Purchase Price”),
by wire transfer of immediately available funds in accordance with wiring
coordinates provided to the Holder by the Company, or by certified or bank
cashier’s check payable to the order of the Company, and (ii) surrender to the
Company of this Warrant, together with an executed subscription agreement in
substantially the form attached hereto as Exhibit A (the “Subscription”). As a
condition of exercise, the Holder shall, where applicable, execute a customary
investment letter and accredited investor questionnaire.  The Holder’s right to
exercise this Warrant is subject to his compliance with any applicable laws and
rules, including Section 5 of the Securities Act of 1933.

(b)

Upon receipt of the Purchase Price in respect of any exercise by the Holder of
this Warrant, the Company shall promptly (and in all events within two (2)
trading days of such exercise date) deliver to the Holder a certificate or
certificates representing the shares of Common Stock then purchased, registered
in the name of the Holder (or its transferee, if any, as permitted under Section
3 below).  With respect to each exercise of this Warrant, if any, the Holder (or
its transferee, if any, as the case may be) shall for all purposes be deemed to
have become the holder of record of the number of shares of Common Stock
purchased hereunder on the date a properly executed Subscription and payment of
the Purchase Price are received by the Company (each, an “Exercise Date”),
irrespective of the date of delivery to the Holder of the certificate(s)
evidencing such shares, except that if the date of such receipt is a date on
which the stock transfer books of the Company are closed, the Holder (or its
transferee, if any, as the case may be) shall be deemed to have become the
holder of record of such shares at the close of business on the next succeeding
date on which such stock transfer books are open.  Fractional shares of Common
Stock shall not be issued upon any exercise of this Warrant; provided that in
lieu of any fractional shares that would have been issued but for the
immediately preceding clause, the Holder shall be entitled to receive cash equal
to the current market price of such fraction of a share of Common Stock on the
trading day immediately preceding the respective Exercise Date.  In the event
this Warrant is ever exercised in part, the Company shall promptly (and in all
events within two (2) trading days of the respective Exercise Date) issue a New
Warrant (as defined below) to the Holder covering the aggregate number of shares
of Common Stock as to which this Warrant remains exercisable.  The Company
acknowledges and agrees that this Warrant was issued on the Issuance Date.




3.

Recording; Transferability; Exchange; Obligations to Issue Common Stock.




(a)

Registration of Warrant.  The Company shall register this Warrant, in a register
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the Holder (or its transferee, if any, as the case may be).  The
Company may deem and treat





2







--------------------------------------------------------------------------------

 




the registered holder from time to time of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to such
holder, and for all other purposes, absent actual notice to the contrary from
the Holder and any such transferee.




(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein.  As a condition to any
such transfer, the Company may request a legal opinion as contemplated by the
legend.  Upon any such registration of transfer, a New Warrant to purchase
Common Stock, in substantially the form of this Warrant (each, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to such
transferee, and a New Warrant evidencing the remaining portion of this Warrant,
if any, not so transferred shall be issued to the Holder.  The acceptance of the
New Warrant by such transferee shall be deemed the acceptance by such transferee
of all of the rights and obligations of a holder of a Warrant.




(c)

Exchange of Warrant.  This Warrant is exchangeable upon its surrender by the
Holder to the Company for New Warrants of like tenor and date representing in
the aggregate the right to purchase the number of shares of Common Stock
purchasable hereunder, each of such New Warrants to represent the right to
purchase such number of shares of Common Stock as may be designated by the
Holder at the time of such surrender (not to exceed the aggregate number of such
shares underlying this Warrant).




(d)

Absolute Nature of Company’s Obligations. The Company’s obligations to issue and
deliver Common Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Common Stock.  Nothing herein shall limit the Holder’s right to
pursue any other remedies available to him hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
 as required pursuant to the terms hereof.




4.

Adjustments to Exercise Price; Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per-share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock of the Company).








3







--------------------------------------------------------------------------------

 




(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide (“split”) its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine (“reverse split”) its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by reclassification of its shares of Common
Stock other securities of the Company, then the Exercise Price in effect at the
time of the record date for such dividend or on the effective date of such
subdivision, combination or reclassification, as the case may be, and/or the
number and kind of securities issuable on such date, shall be proportionately
adjusted so that the Holder of this Warrant thereafter exercised shall be
entitled to receive the aggregate number and kind of shares of Common Stock (or
such other securities other than Common Stock) of the Company, at the same
aggregate Exercise Price, that, if this Warrant had been exercised immediately
prior to such date, the Holder would have owned upon such exercise and been
entitled to receive by virtue of such dividend, distribution, subdivision,
combination or reclassification.  Such adjustment shall be made successively
whenever, and each time, any event listed above shall occur.




(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the Fair Market
Value per share of Common Stock.  Such adjustment shall be made successively
whenever, and each time, such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.  




(c)

Notwithstanding any provision hereof to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.




(d)

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder of this Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this





4







--------------------------------------------------------------------------------

 




Section 4, and the other provisions of this Warrant shall apply on like terms to
any such other shares.




(e)

Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another company, (ii) the Company effects any sale of all or substantially all
of its assets in one or a series of related transactions, (iii) any tender offer
or exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as he would have been entitled to receive upon the occurrence of such
Fundamental Transaction if he had been, immediately prior to such Fundamental
Transaction, the holder of the number of Common Stock then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s sole discretion and request, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a New Warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof.
 Any such successor or surviving entity shall be deemed to be required to comply
with the provisions of this Section 4(e) and shall insure that this Warrant (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company, at its own sole expense, shall promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Common Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon





5







--------------------------------------------------------------------------------

 




which such adjustment is based.  Upon written request, the Company shall
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.




(h)

Anti-Dilution Protection.  If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or issue any Common Stock or common stock equivalents
entitling any entity or person to acquire, shares of Common Stock at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances, collectively, a “Dilutive Issuance”),
then the Exercise Price shall be reduced (and only reduced) to equal the Base
Share Price. Notwithstanding the foregoing, the Base Share Price as of the
Issuance Date shall be deemed to be six dollars ($6.00) per share. Such
adjustment shall be made whenever such Common Stock or common stock equivalents
are issued.  Notwithstanding the foregoing, no adjustments shall be made, paid
or issued under this Section 4(h) in respect of an Exempt Issuance (as defined
below). Furthermore, if the adjustment is caused by the issuance of a common
stock equivalent and such security expires or terminates without being
exercised, converted or exchanged, the Base Share Price shall be readjusted to
the Exercise Price in effect immediately prior to issuance of such common stock
equivalent.  The Company shall notify the Holder, in writing, no later than five
(5) business days following the issuance of any Common Stock or common stock
equivalents subject to this Section 4(h), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 4(h), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder shall be entitled to receive
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise. For purposes of this Agreement,
“Exempt Issuance” means the issuance of: (i) shares of Common Stock, restricted
stock units or options (and Common Stock issued upon exercise of such options)
to employees, officers, consultants, advisors, directors or former directors of
the Company pursuant to any stock or option plan duly adopted for such purpose
by a majority of the existing members of the Board of Directors or a majority of
the members of a committee of directors established for such purpose; (ii)
securities upon the exercise, exchange  or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the Issuance Date,
provided that such securities have not been amended since the Issuance Date to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; (iii) shares of Common Stock upon any
anti-dilution adjustment to Common Stock and common stock equivalents held by
current unaffiliated shareholders of the Company as of the Issuance Date; (iv)
securities issued to any Placement Agent or other registered broker-dealers as
reasonable commissions or fees in connection with any financing transactions;
(v) securities issued pursuant to a merger, acquisition or similar transaction
(provided that (A) the primary purpose of such issuance is not to raise capital;
(B) the purchaser or acquirer of such securities in such issuance solely
consists of either (x) the actual participants in such transactions, (y) the
actual owners of such assets or securities acquired in such merger, acquisition
or similar transaction, or (z) the shareholders, partners or members of the
foregoing persons; and (C) the number or amount (as the case may be) of such
shares of Common Stock issued to such person by the Company shall not be
disproportionate to such person’s actual participation in such merger,
acquisition or similar transaction) or a strategic transaction





6







--------------------------------------------------------------------------------

 




(provided that (AA) any such issuance shall only be to a person which is, itself
or through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds; (BB) the primary purpose of such issuance
is not to raise capital; (CC) the purchaser or acquirer of such securities in
such issuance solely consists of either (ww) the actual participants in such
strategic transaction, (xx) the actual owners of such strategic assets or
securities acquired in such strategic transaction, (yy) the shareholders,
partners or members of the foregoing persons or (zz) persons whose primary
business does not consist of investing in securities; and (DD) the number or
amount (as the case may be) of such shares of Common Stock issued to such person
by the Company shall not be disproportionate to such person’s actual
participation in such strategic licensing or development transactions or
ownership of such strategic assets or securities to be acquired by the Company,
as applicable); and (vi) securities issued upon conversion in full or in part of
that certain convertible promissory note dated December 1, 2017, issued by the
Company to Educacion Significativa, LLC.




5.

Legend.  If there is not a current effective registration statement in effect
and the exemption provided by Rule 144 under the Securities Act is unavailable
when this Warrant is exercised, the stock certificates issued to the Holder
shall bear the following legend:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act or (ii) an opinion of counsel to the issuer that an exemption
from registration under the Securities Act is available.”




6.

Reservation of Common Stock.  The Company covenants that it shall at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4).  The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued, fully paid and non-assessable.




7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued, in exchange and
substitution herefor and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of (a)
evidence reasonably satisfactory to the Company of such mutilation, loss, theft
or destruction and (b) customary and reasonable indemnity (which may include a
surety bond), if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, and pay such other reasonable third-party costs, as the Company may
reasonably prescribe.  If a New Warrant is requested as a result of a mutilation
of this Warrant, then the Holder shall deliver such mutilated Warrant to the
Company as a condition precedent to the Company's obligation to issue the New
Warrant.








7







--------------------------------------------------------------------------------

 




8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer-agent fee,
or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.




9.

Certain Notices to Holder.  In the event of (a) any fixing by the Company of a
record date with respect to the holders of any class of securities of the
Company for the purpose of determining which of such holders are entitled to
dividends or other distributions, or any rights to subscribe for, purchase or
otherwise acquire any shares of capital stock of any class or any other
securities or property, or to receive any other right, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company, or any transfer of all or substantially all of the
assets or business of the Company to, or consolidation or merger of the Company
with or into, any other entity or person, or (c) any voluntary or involuntary
dissolution or winding up of the Company, then and in each such event the
Company shall give the Holder a written notice specifying, as the case may be,
(i) the record date for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or
(ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, conveyance, dissolution,
liquidation, or winding-up is to take place and the time, if any, is to be
fixed, as of which the holders of record of Common Stock (or such capital stock
or securities receivable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock securities) for
securities or other property deliverable upon such event.  Any such notice shall
be given at least ten (10) days prior to the earliest date therein specified and
sent by certified mail (return receipt requested), or by reputable commercial
overnight courier service (Federal Express, UPS or equivalent that provides a
receipt) for next-business-morning delivery, in each case with postage thereon
prepaid by the Company and addressed to the Holder c/o Power Stop LLC, 6112 W.
73rd Street, Bedford Park, IL 60638.




10.

No Rights as a Shareholder.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company, nor to any other
rights whatsoever except the rights herein set forth; provided, however, that
the Company shall not close any merger arising out of any merger agreement in
which it is not the surviving entity, or sell all or substantially all of its
assets, unless the Company shall have first provided the Holder with twenty (20)
days’ prior written notice.




11.

Additional Covenants of the Company.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant.  








8







--------------------------------------------------------------------------------

 




12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holder, and their respective successors and
permitted assigns.




13.

Severability.  Every provision of this Warrant is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




14.

Governing Law; Venue; Submission to Jurisdiction.  This Warrant shall be
governed by and construed in accordance with the substantive laws of the State
of New York applicable to contracts made between residents of that state,
entered into and to be wholly performed within that state, notwithstanding the
Company’s or the Holder’s actual states of residence or legal domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any action, suit or proceeding relating to this Warrant
shall be brought exclusively in the courts of New York State sitting in the
Borough of Manhattan, New York City, or in U.S. District Court for the Southern
District of New York, and, for all purposes of any such action, suit or
proceeding, each of the parties hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.




15.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Warrant, or to the interpretation, breach or
enforcement hereof, and any action, suit or proceeding is commenced to enforce
the provisions of this Warrant, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs
incurred in proceedings undertaken to establish both entitlement to fees and
establishing the amount of fees to be recovered, sometimes referred to as “fees
on fees”).  Should a party take an appeal, the prevailing party shall recover
reasonable attorneys’ fees and costs on the appeal, unless the outcome of the
appeal is a remand for new trial, in which case the party that ultimately
prevails shall recover reasonable attorneys’ fees and costs for all proceedings
including any appeal.  




16.

Entire Agreement; Amendments.  This Warrant (including the Exhibits attached
hereto) constitutes the entire agreement, arrangement and understanding, written
or oral, between the Company and the Holder with respect to the subject matter
hereof, superseding and merging all prior and contemporaneous negotiations,
discussions, agreements, arrangements and understandings, written or oral,
between them relating thereto.  This Warrant may not be modified or amended, nor
any of its provisions varied or waived, except by further instrument signed by
both the Company and the Holder.




17.

Good Faith. The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be





9







--------------------------------------------------------------------------------

 




necessary or appropriate  in order to protect the rights of the holder of this
Warrant against such impairment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issuance Date.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Michael Mathews

 

 

Chairman and Chief Executive Officer

























































































10







--------------------------------------------------------------------------------

 




Exhibit A

SUBSCRIPTION FORM

The undersigned, pursuant to the provisions set forth in the attached Warrant
(the “Warrant”), hereby notifies the Company that it is exercising the Warrant
on the following basis:




Section 1 - Exercise.



·

I am exercising my right to purchase ________ shares of Common Stock, being all
of the shares of Common Stock which I am entitled to purchase under the Warrant;
or



·

I am exercising my right to purchase ________ shares of Common Stock, being a
portion of the shares of Common Stock which I am entitled to purchase under the
Warrant, and request that the Company deliver to me (or as I shall designate
below) a new Warrant representing the right to purchase _______ shares of Common
Stock, being the remaining shares of Common Stock which I am entitled to
purchase under the Warrant.




Section 2 - Payment.

I am making payment in full for the shares of Common Stock being purchased
hereby at an exercise price per share of $_______ as provided for in the
Warrant. The total exercise price payable for the shares of Common Stock being
purchased hereby is $___________.  Such payment takes the form of (check and
complete, as applicable):






___

$__________ in certified or official bank check payable to the order of the
Company; or



___

$__________ by wire transfer of immediately available funds.




I request that a certificate for the shares of Common Stock being purchased
hereby be issued in the name of the undersigned and delivered to me at the
address stated below.  If such shares of Common Stock do not comprise all such
shares purchasable pursuant to the Warrant, I request that a new Warrant of like
tenor for the balance of the shares purchasable thereunder be delivered to me at
such address.




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons listed on Exhibit A-1 to the Warrant.  If the SEC has
amended the rule defining “accredited investor”, I acknowledge that as a
condition to exercising the Warrant, the Company





--------------------------------------------------------------------------------

 




may request updated information regarding my status as an accredited investor.
 My exercise of the Warrant shall be in compliance with the applicable
exemptions under the Securities Act and applicable state law.




I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold the Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing Common Stock delivered to me shall bear substantially the same
legend as set forth on the front page of the Warrant.




I further agree that the Company may place stop-transfer orders with its
transfer agent to the same effect as the above legend.  The legend and
stop-transfer notice referred to above shall be removed only upon my furnishing
to the Company an opinion of counsel to the Company to the effect that such
legend may be removed.




Date:_______________________________

Signed: ______________________________

Print Name:___________________________

Address:_____________________________

 

Date:_______________________________

Signed: ______________________________

Print Name:___________________________

Address:_____________________________






































2







--------------------------------------------------------------------------------

 




Exhibit A-1







For Individual Investors Only:




(1)

I certify that I am a person who has an individual net worth, or a person who
with his or her spouse has a combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to
exercising these securities, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.




(2a)

I certify that I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
two most recent calendar years and I reasonably expect to have an individual
income in excess of $200,000 in the current year.




(2b)

Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




(3)

I am a director or executive officer of the Company.







Other Investors:




(4)

The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the U.S.
 Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(5)

The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.








--------------------------------------------------------------------------------

 




(6)

The undersigned certifies that it is an organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000.  




(7)

The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.




(8)

The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




(9)

I am none of the above.











2







--------------------------------------------------------------------------------

 







Exhibit B

ASSIGNMENT







For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions thereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.







Dated: ________________________

 

Signed: _______________________







ASSIGNEE:




Name:________________________




Address:______________________




______________________________







SSN/TIN:______________________

 

 



























